t c summary opinion united_states tax_court santiago gutierrez petitioner v commissioner of internal revenue respondent docket no 14996-17s filed date santiago gutierrez pro_se miles b fuller for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2015 federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioner is entitled to dependency_exemption deductions for maria terrones j v and l v qualifies as a head_of_household is entitled to an earned_income_credit is entitled to a child_tax_credit and is liable for the accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in colorado throughout petitioner lived with his partner leonor madrigal their daughter maria terrones and ms madrigal’s two grandchildren j v and l v who are siblings as of the close of neither j v nor l v had attained age and maria terrones was years old 2it is the policy of this court not to identify minor children we refer to them by their initials see rule a on date petitioner and ms madrigal filed a petition for allocation of parental responsibilities petition for allocation for j v and l v in the district_court of adams county colorado according to the petition for allocation the children’s mother abandoned them without notice in date and passed away sometime later that year their father left them in and when the petition for allocation was filed his whereabouts were unknown by order dated date the petition for allocation was granted and petitioner and ms madrigal were awarded custody of j v and l v during petitioner was the only employed member_of_the_household his wages for that year totaled dollar_figure he paid all of the household expenses petitioner’ sec_2015 federal_income_tax return return was prepared by a paid income_tax_return_preparer the income reported on the return consists solely of the wages petitioner earned petitioner claimed dependency_exemption deductions for maria terrones j v and l v the child_tax_credit with respect to j v and l v and the earned_income_tax_credit with respect to maria terrones j v and l v petitioner computed hi sec_2015 taxable_income and federal_income_tax liability as a head_of_household and claimed the standard_deduction applicable to that filing_status in the notice respondent disallowed all of the dependency_exemption deductions claimed on the return changed petitioner’s filing_status from head_of_household to married_filing_separately and adjusted the standard_deduction accordingly disallowed the child_tax_credit disallowed the earned_income_credit and imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax discussion as we have observed in countless opinions deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction or credit rule a 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 3petitioner does not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not i dependency_exemption deduction for a taxpayer was allowed a deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer according to respondent none of the individuals shown as dependents on petitioner’s return fit within the definition of petitioner’s qualifying_child or qualifying_relative in general an individual may be treated as the qualifying_child of a taxpayer if the individual is a child of the taxpayer or a descendant of such a child or a brother sister stepbrother or stepsister of the taxpayer or a descendant of such a relative has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year meets certain age requirements and has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 - a j v and l v we first consider whether either j v or l v was petitioner’s qualifying_child for respondent disputes only whether j v and l v satisfy the relationship requirement for a qualifying_child under sec_152 to satisfy the relationship requirement for a qualifying_child an individual must be a child of the taxpayer or a descendant of such a child or a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 as used in this section and as relevant here the term child also includes an eligible_foster_child of the taxpayer sec_152 for this purpose an eligible_foster_child is defined as an individual who is placed with the taxpayer by an authorized_placement_agency or by judgment decree or other order of any court of competent jurisdiction sec_152 j v and l v were placed in the custody of petitioner and ms madrigal by order of the district_court of adams county colorado on date j v and l v were therefore petitioner’s eligible_foster_child ren under sec_152 however for both j v and l v also fit within the definition of a qualifying_child within the meaning of sec_152 with respect to ms madrigal that being so a tiebreaker rule establishes which of them may treat j v and l v as qualifying children for under that rule j v and l v are treated as the qualifying children of the taxpayer with the higher adjusted_gross_income for the tax_year in question see sec_152 petitioner’s adjusted_gross_income for as shown on his return was dollar_figure petitioner was the only employed member of his household during that year and nothing in the record suggests ms madrigal otherwise had any income we therefore find that petitioner had the higher adjusted_gross_income and j v and l v are treated as his qualifying children for therefore petitioner could claim j v and l v as qualifying children for purposes of the dependency_exemption deduction see sec_152 accordingly petitioner is entitled to the dependency_exemption deductions claimed with respect to j v and l v see sec_151 b maria terrones the parties dispute only whether maria terrones satisfies the age requirement to allow her to be treated as petitioner’s qualifying_child to meet the age requirement an individual must be younger than age or be a student younger than age as of the close of the taxable_year sec_152 for purposes of sec_152 student is defined as an individual who during each of five months during the year is a full-time_student at an educational_institution that normally maintains a regular faculty curriculum and enrolled body of students in attendance at the place where educational activities are conducted sec_152 sec_170 maria terrones turned years old in according to petitioner she was a student in and he so testified during trial nevertheless other evidence in the record namely her student transcript shows that she was not we are more persuaded by her school records than we are by petitioner’s testimony on the point consequently we find that petitioner has not established that maria terrones was a student in and therefore she did not meet the age requirement under sec_152 it follows that maria terrones is not petitioner’s qualifying_child for purposes of the dependency_exemption deduction see sec_152 we need not consider whether maria terrones fits within the definition of petitioner’s qualifying_relative for purposes of the dependency_exemption deduction here in dispute under the circumstances petitioner’s entitlement to a dependency_exemption deduction for her would have no consequence to the deficiency in dispute in this proceeding consequently we make no finding whether maria terrones was petitioner’s qualifying_relative during or whether petitioner is entitled to a dependency_exemption deduction for her for that year ii head_of_household filing_status sec_2 provides that head_of_household includes an unmarried individual if the individual maintains a home which is the principal_place_of_abode for at least one-half of the year for either a qualifying_child as defined under sec_152 or any other person who is the individual’s dependent under sec_151 petitioner has established that j v and l v were his qualifying children for an individual will be considered to maintain a household only if the individual pays more than one-half of the expenses associated with the household sec_1_2-2 income_tax regs the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises id such expenses do not include the cost of clothing education medical treatment vacations life_insurance and transportation id petitioner who was unmarried as of the close of established that he paid all of the household expenses for the principal abode for himself j v and l v during consequently petitioner qualifies as a head_of_household for iii earned_income_credit petitioner claimed an earned_income_credit computed by treating maria terrones j v and l v as qualifying children for purposes of that credit and respondent disallowed the credit because according to respondent petitioner does not have a qualifying_child within the meaning of sec_32 and subject_to various conditions and limitations sec_32 provides that an eligible_individual is entitled to an earned_income_credit sec_32 defines an eligible_individual in relevant part as an individual who has a qualifying_child for the taxable_year the term qualifying_child is defined in sec_32 to mean a qualifying_child of the taxpayer as defined in sec_152 determined without regard to paragraph d thereof and sec_152 as discussed above j v and l v are petitioner’s qualifying children under sec_152 maria terrones is not petitioner is therefore an eligible_individual with two qualifying children within the meaning of sec_32 petitioner is entitled to an earned_income_credit computed accordingly iv child_tax_credit petitioner claimed a child_tax_credit computed by treating j v and l v as qualifying children for purposes of that credit respondent disallowed the credit because according to respondent petitioner does not have a qualifying_child within the meaning of sec_24 sec_24 provides a tax_credit with respect to each qualifying_child of the taxpayer for whom the taxpayer is allowed a deduction under sec_151 sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age as previously discussed j v and l v are petitioner’s qualifying children as defined in sec_152 for and therefore petitioner is entitled to the child_tax_credit in dispute v accuracy-related_penalty lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty various grounds for the imposition of that penalty are set forth in the notice nevertheless if an individual taxpayer shows that he or she acted in good_faith and there is reasonable_cause for the underpayment then the sec_6662 accuracy-related_penalty is not applicable see sec_6664 116_tc_438 petitioner who is unsophisticated in federal tax matters made a reasonable attempt to comply with his federal tax obligations he relied upon a competent paid income_tax_return_preparer to prepare hi sec_2015 federal_income_tax return and compute the federal_income_tax liability shown on the return we are satisfied that petitioner had reasonable_cause and acted in good_faith with respect to whatever underpayment_of_tax might remain after taking the foregoing into account see sec_6664 accordingly he is not liable for a sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
